'Application for Rehearing.
(July 30, 1895.)
LACOMBE, Circuit Judge.
The point presented on this application was not overlooked. The questions whether or not there was a mistake made in weighing or tallying the grain at Superior city, and whether or not Hendry, weighmaster for the elevator, Eva, assistant s :ate weighmaster, and Nesbitt, who tallied on behalf of the vessel, participated in that mistake, were questions of fact, and the referee's findings thereon were taken as true. Whether or not the mistake of any one of these three individuals was a mistake imputable to :he owner of the grain was a conclusion of law, and if not supported by the findings of fact, nor by any evidence in the record, was properly reversed. The finding that “A. J. Sawyer & Co., the owners of the cargo, * honestly believed at the time the cargo was put on board * * * that there was actually on board 81,000 bust,els of wheat,” is not sufficient to sustain that conclusion, where the contract provides, as this does, that a deficiency between the stated quantity and that actually on board will be paid for by the vessel, and it does not appear affirmatively that the cargo owner participated in the miscount. Motion for rehearing denied.